Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-11, and 13 in the reply filed on 2/1/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12,14,15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, computer program, and lighting system, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/1/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,9,10,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041)
Regarding claims 1-3,10,13, Kodama teaches a method for providing non-uniform pigment distribution comprising placing a cover over a entirety of a watermelon(first plant part) and subjecting the watermelon to a first lighting conditions. These first lighting conditions inhibit pigment formation in the watermelon(first plant part). 
Once the growth of the watermelon is almost finished, the cover is removed and a letter shaped light-shielding member S1(mask) is placed on the surface of the watermelon. The shielding member yields a lettered fruit with non-colored region in the shape of the letter and a color-developed region on the rest of the fruit. The lettered region is the third plant part with third light conditions that inhibit pigment accumulation and the rest of the fruit is the second plant part with second light conditions that promote pigment accumulation(see abstract). 
Kodama does not specifically teach that the plants undergo indoor cultivation. However, since plants are commonly grown indoors depending on the climate experienced outdoors, it would have been obvious to indoor cultivate the watermelon in order to properly control the pigment produced. 
Regarding claim 6, Kodama does not specifically teach that the indoor cultivation is done under abiotic non-stress conditions during the first stage. However, it would 
Regarding claim 9, Kodama does not specifically teach immobilizing the first plant part during the second lighting stage. However, since the second lighting conditions are intended to create a pattern on the fruit, it would have been obvious to immobilize the fruit so that a clear pattern can be created during the lighting process. 

Claims 4,5,7,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041) in view of Owen(End-of-production Supplemental Lighting with Red and Blue Light-emitting Diodes(LEDs) Influences Red Pigmentation of Four Lettuce Varieties)
Regarding claim 4, Kodama does not specifically teach that the relative photon content of UV light and blue light of the second light is higher than that of the first light, and wherein a relative photon content of red light and deep red light of the first light is higher than of the second light. However, Owen teaches that light is important for anthocyanin(pigment) content. Specifically, blue light is known to significantly increase anthocyanin production(p.676, 3rd column). Therefore, it would have been obvious to subject the watermelon of Kodama to second lighting conditions with more blue light and UV light than the first lighting conditions in order to encourage pigment formation in the second part of the plant and inhibit pigment in the first part of the plant. 
Regarding claim 5, Kodama does not specifically teach the exact wavelengths of light applied. However, Owen teaches a method of influencing pigment in lettuce 
Regarding claims 7 and 8, Kodama does not specifically teach that the plant is a red type lettuce or a red leafy green. However, Owen teaches a method of influencing pigment in lettuce varieties using different wavelength light. It would have been obvious to create letter patterns on red type lettuce since it pigment levels can be controlled through lighting conditions as taught in Owen. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodama(English translation of JP4370041) in view of Nyota(US 2014/0105958).
Regarding claim 11, Kodama does not specifically teach coating the mask to the first plant part wherein the coating is an edible coating. However, Nyota teaches an edible sticker for fruit compositions such that a consumer does not have to remove the sticker before eating(abstract, paragraphs 5 and 12). It would have been obvious to coat the mask of Kodama to the first plant with an edible adhesive(coating) as taught in Nyota so that the consumer can safely eat the product even with any residue of the coating present in the finished fruit product. 

Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.